Citation Nr: 1217776	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to April 1979 and from January 2003 to December 2004.  It also appears that he served with the Army Reserves from October 1978 to September 1984 and with the Army National Guard from September 1984 to December 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In October 2007, the Veteran presented testimony at a hearing conducted at the St. Louis RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the Veteran's claims folder.

In November 2008 and June 2010, the Board remanded the issue for further development.  Following the June 2010 remand, service connection was granted for left ear hearing loss in an October 2011 rating decision and for bilateral arthritis of the hands in a March 2012 rating decision, which resolved these issues.

In April 2012, VA received claims for a total rating based on individual unemployability (TDIU) and increased rating claims for service-connected mood disorder, lumbar spine, uncontrollable bowel movement, and left ear hearing loss.  The Veteran also filed a claim for service connection for bilateral weakness of the lower extremities as secondary to his service-connected lumbar spine.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  





FINDING OF FACT

Tinnitus has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for tinnitus on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

During his August 2005 VA examination, the Veteran reported that he began to experience constant buzzing two years earlier when serving as a military policeman guarding fighter jets near a runway.  He added during his October 2007 hearing that he was less than a football field away from the planes on a daily basis.

Although there are no reports of tinnitus in his service treatment records, the Board notes that the Veteran is competent to report a buzzing sound in his ears and to state that it began in 2003 after exposure to jet engine noise.  The Board observes a February 2003 service treatment record which reflected that the Veteran was routinely noise exposed.  The Board has no reason to doubt the Veteran's reports that he began to experience tinnitus beginning during his second period of active service.  Therefore, the Board finds that the Veteran began to experience a buzzing sound in his ears on a constant basis in approximately 2003.

Further, the Veteran has indicated that he has continued to experience buzzing in his ears until the present time.  The Veteran has undergone two VA examinations in connection with this claim conducted by the same audiologist in August 2005 and July 2010.  The examiner found that it was not at least as likely as not that tinnitus is related to military service and appeared to rely on the lack of complaints found in the service treatment records as evidence in support of her opinion.  However, the examiner did not consider the Veteran's competent and credible reports that he began to experience buzzing in his ears during service.  Thus, the Board affords these opinions little probative value.

In an August 2011 addendum, the examiner added it was less likely than not that tinnitus is secondary to or aggravated by the Veteran's hearing loss.  She noted that the claims file was negative for complaints of tinnitus despite a documented history of hearing loss.  The examiner added that although hearing loss and tinnitus are commonly present together they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  She stated that hearing loss does not cause tinnitus or vice versa.

Again, it appears that the examiner is at least in part relying on the lack of documentation of tinnitus in the claims file when reaching her conclusions.  Therefore, the Board affords this addendum little probative value.

However, despite a favorable medical opinion, there is competent and credible lay evidence that the Veteran began to experience buzzing in his ears in 2003 after exposure to jet engine noise and has continued to experience this buzzing to the present time.  The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  In this case, the Veteran identified buzzing in his ears that began during service and has continued on a constant basis, which an audiologist later diagnosed as tinnitus.  The Boars concludes that this is sufficient evidence to grant the claim.  As such, service connection for tinnitus is granted.  38 C.F.R. § 3.303.  



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


